ACCEPTED
                                                                                        14-15-00400-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  11/16/2015 6:14:06 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-15-00400-CR

SANDRA F. BERRY                               §         IN THE FOURTEENTH
                                                                 FILED IN
                                                             14th COURT OF APPEALS
                                              §                 HOUSTON, TEXAS
VS.                                           §         COURT   OF  APPEALS
                                                             11/16/2015 6:14:06 PM
                                              §              CHRISTOPHER A. PRINE
THE STATE OF TEXAS                            §         OF TEXAS Clerk

      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Sandra F. Berry, Appellant, by and though her undersigned

attorney of record, and files this Motion to Extend Time to File Appellant’s brief

herein, and as sufficient cause therefore shows the following facts within the

personal knowledge of Appellant’s attorney:

                                         I.

      Appellant was indicted for the offense of Tampering with Evidence.

Appellant pled not guilty and proceeded to trial. The trial jury found Appellant

guilty and sentenced her to serve 15 years in prison. Appellant filed timely written

notice of appeal.

                                        II.

      On September 24, 2015, Appellant’s attorney received notice from this

Honorable Court that Appellant’s motion to extend time to file Appellant’s brief

had been granted, making Appellant’s brief due on or before November 2, 2015.


                                         1
                                         III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 30 days until December 2, 2015. This is Appellant’s

fourth request for an extension in this matter.

                                         IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:

      Appellant’s attorney is a solo practitioner who had a full schedule of court

appearances on numerous pending felony cases since October 1, 2015. In addition,

during this same period Appellant’s attorney was involved in pre-trial preparations

followed by a two day jury trial in one felony case, as well as in pre-trial

preparations in six other pending felony trial cases. Further, Appellant’s attorney

was involved in reviewing records and researching points of error in four other

pending direct appeals. Finally, Appellant’s attorney was out of the country on a

previously scheduled family trip for three weeks.

      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of November 2, 2015.


                                          2
      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 30 days to December 2, 2015.

                                            Respectfully Submitted,

                                            /s/ Randall J. Ayers
                                            _________________________
                                            Randall J. Ayers
                                            Attorney for Appellant
                                            State Bar #01465950
                                            P.O. Box 1569
                                            Houston, Texas 77251-1569
                                            rjayerslaw@comcast.net (e-mail)
                                            281-493-6333 (office)
                                            281-493-9609 (fax)




                                        3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on November 16, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 536 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                                         4